Citation Nr: 0526939	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  02-16 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from April 1969 to April 1971.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from an April 2002 decision by the 
RO which denied service connection for PTSD.  A 
videoconference hearing before the undersigned member of the 
Board was held in September 2003.  The Board remanded the 
appeal for additional development in June 2004.  


FINDINGS OF FACT

1.  There is no independently verifiable evidence that the 
veteran engaged in combat with the enemy during military 
service.  

2.  Objective evidence of an in-service stressor sufficient 
to support a diagnosis of PTSD has not been demonstrated.  

3.  The veteran does not currently have PTSD as a result of 
his period of active service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The veteran's claim was received in February 2002.  The Board 
concludes that information and discussion as contained in the 
April 2002 rating decision, the August 2002 statement of the 
case, the August 2005 supplemental statement of the case 
(SSOC), the June 2004 Board remand, and in letters sent to 
the veteran in February 2002, June and November 2004, and 
April 2005 have provided him with sufficient information 
regarding the applicable regulations.  Additionally, these 
documents notified him of what evidence was necessary to 
substantiate the claim; why the current evidence was 
insufficient to award the benefits sought, and suggested that 
he submit any evidence in his possession.  The veteran also 
testified vie videoconference hearing before the undersigned 
member of the Board in September 2003.  Thus, the veteran has 
been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how the claim was still deficient.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Although the Court has not 
specified how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, to decide the 
appeal would not be prejudicial error to the veteran.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

The veteran's service personnel records showed that while he 
was in Vietnam, he was assigned to Battery D, 3/13th 
Artillery, 25th Infantry Division from October 15, 1969 to 
October 1, 1970.  His primary duty was a senior field wireman 
(36K20), and he did not receive any awards or decorations 
denoting combat.  

The service medical records showed no complaints, treatment, 
abnormalities, or diagnosis referable to any psychiatric 
problems during service.  The veteran specifically denied 
frequent trouble sleeping, frequent or terrifying nightmares, 
depression or excessive worry, or nervous trouble of any sort 
on a Report of Medical History for separation from service in 
February 1971, and no pertinent abnormalities were noted on 
examination at that time.  On examination, his psychiatric 
status was normal.  

VA medical records show that the veteran was seen by VA on 
numerous occasions from January 2002 to October 2003.  When 
first seen in January 2002, he complained of being depressed 
since he was discharged from service and reported persistent 
flashbacks.  His home life was in disarray due to a problem 
son and financial difficulties which he claimed led him to 
abuse alcohol.  The nurse's assessment was PTSD and alcohol 
dependence.  The veteran was then referred to the staff 
psychiatrist for further evaluation.  It was noted during the 
VA psychiatric examination performed in February 2002, that 
the nurses' notes had been reviewed and the veteran and his 
wife had been interviewed.  The impression was dysthymic 
disorder and chronic alcohol dependency.  The veteran was 
evaluated by the same psychiatrist again in May 2002, at 
which time the diagnoses was dysthymic disorder, alcohol 
dependency, and rule out PTSD.  

On VA examination in April 2002, the veteran reported 
flashbacks and nightmares of friends being killed or wounded 
in Vietnam and of being almost wounded himself.  He was not 
able to provide any detailed information other than to say 
that he was involved in a dozen or so firefights and other 
engagements during service.  His only recollection was an 
operation in Cambodia that resulted in a Christmas present 
from his mother being blown up, and his best friend from 
Chicago being killed.  The diagnoses included PTSD, dysthymic 
disorder, and alcohol dependence.  The psychologist noted 
that he did not have any information to validate the 
veteran's claimed stressors, but concluded that he met the 
criteria for a diagnosis of PTSD.  

At a video conference hearing before the undersigned member 
of the Board in September 2003, the veteran testified that he 
arrived in Vietnam in October 1969 and was assigned to an 
artillery unit at a base camp in Cu Chi.  His first combat 
experienced occurred a couple of days before Christmas in 
December 1969, when his unit moved up to a river on the 
Cambodia border.  His best friend was killed during the 
attack, but he was not with him at the time he was killed, 
and was told later by a sergeant. (T p.5-8).  He testified 
that one person was killed and several were wounded in the 
attack.  (T p.17).  He also reported coming under mortar 
attack when he was in Da Nang around March 1970, and coming 
under sniper fire while driving down highways.  He reported 
that all of his psychiatric treatment was by VA.  (T p.19).  

A report from the U.S. Armed Service Center for Research of 
Unit Records (USASCRUR) in June 2005 noted that Chronology of 
Enemy Activity submitted by the 369th Signal Battalion showed 
that Cu Chi received incoming mortar rounds for almost four 
hours on December 18, 1969.  

The record shows that the veteran failed to report for a 
scheduled VA psychiatric examination in July 2005.  

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service, during a period of war.  
38 U.S.C.A. § 1110 (2004).  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f) (2004); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  

Analysis

Initially, the Board notes that the veteran was scheduled for 
a VA psychiatric examination in July 2005, for the specific 
purpose of clarifying the exact nature and etiology of 
current psychiatric disorder.  However, he failed to report 
for the examination.  38 C.F.R. § 3.655 (2004).  Without his 
cooperation, the Board must make its determination based on 
the evidence of record.  

In adjudicating a claim for service connection for PTSD, the 
Board must analyze and weigh the probative value and assess 
the credibility of the relevant evidence and provide a 
statement of reasons for accepting or rejecting the evidence.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Participation in combat, a determination 
that is to be made on a case by case basis, requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If VA determines the veteran engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressors occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  Id.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  
Zarycki, at 98.  

The veteran's discharge certificate showed that he was a 
field wireman assigned to an artillery unit in Vietnam.  He 
was not authorized to wear the Combat Infantry Badge and did 
not receive any awards or decorations denoting combat.  Since 
it has not been factually established that he engaged in 
combat with the enemy, his bare allegations of service 
stressors are insufficient; the stressors must be 
corroborated by official service records or other credible 
supporting evidence.  Zarycki v. Brown, 6 Vet. App. 91 
(1993); Doran v. Brown, 6 Vet. App. 283 (1994).  

One of the elements required to support a claim of service 
connection for PTSD is credible evidence that an in-service 
stressor occurred.  The evidence in favor of the veteran 
consists of several diagnosis of PTSD by various nurses and a 
VA psychologist which were based entirely on the veteran's 
self-described history of primarily symptoms and vague 
references to having been in numerous combat actions.  The 
health care providers did not offer any discussion or 
analysis for their conclusions other than by way of reference 
to his description of symptoms.  The VA psychologist 
indicated that he did not review the claims file and based 
his opinion on the veteran's self-described history which was 
not verified.  

The veteran was also evaluated on at least two occasions by a 
VA psychiatrist who not only rendered a diagnosis of 
dysthymic disorder, but specifically ruled out a diagnosis of 
PTSD.  

The existence of a valid service stressor is a factual 
question for VA adjudicators, based on an assessment of the 
credibility and probative weight of all the evidence.  The 
Board is not bound to accept uncorroborated accounts of 
alleged stressors during service, nor is the Board required 
to accept the unsubstantiated opinions that alleged PTSD had 
its origins in service.  This is particularly true where 
there has been a considerable passage of time between 
punitive stressful events recounted by a veteran and the 
onset of alleged PTSD.  Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991), reconsidered, 1 Vet. App. 406 (1991).  The 
veteran's lay testimony regarding his claimed stressors is 
insufficient, standing alone, to establish service-
connection.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  

The veteran was asked on several occasions to provide as much 
detailed information as possible so that VA could attempt to 
confirm his claimed stressors through appropriate channels.  
While the veteran provided some information, it was not 
sufficiently detailed to allow for any meaningful research.  
The Board notes information obtained from a Signal Battalion 
unit records of enemy activity noted that Cu Chi came under 
mortar attack in December 1969.  However, the veteran 
testified that while he was initially assigned to a base camp 
in Cu Chi in October 1969, his unit moved around a lot and 
that his first combat experience occurred when his unit moved 
up to a river on the Cambodia border in December 1969.  He 
testified that his unit was surrounded and attacked before 
they could set up artillery, and that the attack was repelled 
when Cobra helicopters came to their defense.  He did not 
describe any type of combat action while he was at the base 
camp in Cu Chi.  Geographically, the Board notes that Cu Chi 
is approximately halfway between Ho Chi Minh City (Saigon) 
and the Cambodian border; a distance of about 30 miles from 
the border.  

After carefully considering all the evidence of record in 
light of the above criteria, the Board finds that the 
evidence, as a whole, does not support a finding of service 
connection for PTSD.  

Although the veteran asserts that he has PTSD that is 
attributable to service, he, as a layperson, is not competent 
to offer an opinion as to such questions of medical diagnosis 
or causation as presented in this case.  See Espiritu v. 
Brown, 2 Vet. App. 492 (1992).  

As there is no medical evidence of a diagnosis of PTSD based 
on any independently verifiable in-service stressor and the 
constellation of symptoms associated with that disorder, 
service connection for PTSD is denied.  


ORDER

Service connection for PTSD is denied.  




		
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


